Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Respond to Amendment
This office action is in response to the preliminary amendment file on 10/27/20. 
Claims 1, 11-15 have been cancelled.
Claims 2-10, 15-20 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Species IV, claims 7-10 in the reply filed on 3/8/21 is acknowledged.

Claims 2-6, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/21.

The Tile of the invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figures 1A-D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).   A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Specification
The DETAILED DESCRIPTION section of the specification is objected to because of the following: 
The paragraph label as [0001-00061] should be change to [0040-?] in order to be consistent with the order of the paragraph number.
Paragraph [0039, 0001-0002] described the detail description of the prior art Figures 1A-D. Therefore, the [0039, 0001-0002] should be move to the BACKGROUND of the invention section of the specification C.F.R. 1.71.(b).

Notice Re Prior-Art Available Under both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words on the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

The figures and reference numbers referred to in this office action are used merely to indicate an example of a specific teaching and are not to be taken as limiting.

Claim 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird et al. (9,503,085).

Regarding claim 7, Bird et al. disclose a magneto-electric (ME) logic gate device comprising: at least one conducting device; and at least one ME transistor coupled to the at least one conducting device, wherein the ME logic gate device implements a ME full-adder device comprising: a ME majority gate device coupled to receive a first input signal, a second input signal, and a third input signal and output a "carry" signal, .

Allowable Subject Matter
Claims 8-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record fails to teach all the elements as applied to claim 7 and further comprises the limitations of claim 8.

Regarding claim 9
The following is an examiner's statement of reasons for allowance: Claim 10 is allowable over the prior art of record because none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach:  

With respect to claim 10, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record fails to teach: a magneto-electric logic device comprising: “a ME inverter device coupled to receive the "first carry" signal from the first ME majority gate device and output a "carry bar" signal; and a third ME majority gate device coupled to receive the "carry bar" signal from the ME inverter device, the third input signal, and the "second carry" signal from the second ME majority gate device and output a "sum" signal, wherein the first ME majority gate device comprises at least one of the at least one conducting device and a plurality of ME transistors of the at least one ME transistor” and in combination with the remaining limitations.

One of the closet arts of record, Bird et al. discloses A magneto-electric (ME) magnetic tunnel junction (MTJ) full adder comprising: an ME MTJ majority gate which performs a majority function on a first input, a second input, and a carry input and outputs the result to a carry output;  a first ME MTJ Exclusive-OR (XOR) gate and a second ME MTJ XOR gate;  wherein the first ME MTJ XOR gate performs an XOR function on the first input and the second input and provides a first output;  and the 

Bird et al. does not teach:  “a ME inverter device coupled to receive the "first carry" signal from the first ME majority gate device and output a "carry bar" signal; and a third ME majority gate device coupled to receive the "carry bar" signal from the ME inverter device, the third input signal, and the "second carry" signal from the second ME majority gate device and output a "sum" signal, wherein the first ME majority gate device comprises at least one of the at least one conducting device and a plurality of ME transistors of the at least one ME transistor.” and in combination with the remaining limitations.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Zhang et al. (9,300,295) disclose elimination of undesirable current paths in GSHE-MTJ based circuits. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00-2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 









/David Lam/
Primary Examiner, Art Unit 2825			

April 19, 2021